Order and judgment unanimously affirmed without costs. Memorandum: We affirm for reasons stated in the memorandum decision at Supreme Court, Onondaga County, Reagan, J. We add only that the amendment to article XIII, § 13 (a) of the NY Constitution, which, effective January 1, 1990, deleted therefrom the sentence "But the county shall never be made responsible for the acts of the sheriff”, should not be given retroactive effect. It is the general rule of construction that "constitutional provisions are to be construed as prospective only, unless a clear expression of intent to the contrary is found” (Matter of Ayman v Teachers’ Retirement Bd., 9 NY2d 119, 125). Here, there is no indication in the legislative history of the amendment or in the amendment itself indicating that the amendment should be retroactively applied. (Appeal from order and judgment of Supreme Court, Onondaga County, Reagan, J.— summary judgment.) Present—Dillon, P. J., Callahan, Green, Pine and Balio, JJ.